THORNTON, J.
This action was commenced in a justice’s court in the county of Alameda. The defendant set up in his answer facts going to show that the determination of the cause would necessarily involve the legality of a tax, and therefore, on his motion, the cause was transferred to the superior court of the county of Alameda for trial. The defendant then claimed in that court that he was, and had been for many years, a resident of the city and county of San Francisco, and demanded that the place of trial be changed to the superior court of the city and county above mentioned. This demand was denied, and thereupon he prosecuted an appeal to this court. We find no power vested in the superior court to change the place of trial in this case. The defendant, having been sued in a justice’s court, asks that the cause be transferred to the superior court of the county where he is sued, for the reason mentioned above, and his request is granted. When the cause gets to such superior court the defendant must try his cause in that court. The law makes no provision for its removal to any other court. Order affirmed.
We concur: McFarland, J.; Sharpstein, J.